10 A.3d 1051 (2010)
299 Conn. 917
Wendell HASAN
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided December 8, 2010.
Michael D. Day, special public defender, in support of the petition.
Rita M. Shair, senior assistant state's attorney, in opposition.
The petitioner Wendell Hasan's petition for certification for appeal from the Appellate Court, 124 Conn.App. 906, 4 A.3d 1282 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.